internal_revenue_service number release date index number ---------------------------------------------------- -------------------------------------- ------------------------- -------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-136031-07 date date ----------------------------------------------------- this letter responds to a letter dated date submitted on behalf of x legend x ----------------------------------------- country ----------- date -------------------------- dear ---- ------ requesting that the internal_revenue_service grant x an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an entity classification election facts country x represents that x is a foreign_entity eligible to elect to be treated as an association_taxable_as_a_corporation x intended to be treated as an association_taxable_as_a_corporation effective date due to inadvertence x failed to file a timely form_8832 entity classification election electing to treat x as an association_taxable_as_a_corporation effective date law and analysis corporation under sec_301_7701-2 or an eligible_entity the information submitted states that x was formed on date under the laws of sec_301_7701-3 provides that a business_entity that is not classified as a sec_301_7701-3 provides that except as provided in sec_301 sec_301_9100-1 provides that the commissioner may grant a reasonable plr-136031-07 can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code b unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability or b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make the election making certain elections determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government conclusion conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is sec_301_9100-2 provides the rules governing automatic extensions of time for based solely on the information submitted and the representations made we sec_301_9100-3 provides the standards the commissioner will use to sec_301_9100-1 through provide the standards the except as specifically set forth above no opinion is expressed concerning the plr-136031-07 granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center and elect to be treated as an association_taxable_as_a_corporation effective date a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact a corporation for federal tax purposes provides that it may not be used or cited as precedent being sent to x's authorized representatives pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 sincerely s william p o'shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
